526 Pa. 226 (1990)
585 A.2d 445
COMMONWEALTH of Pennsylvania, Appellant,
v.
Patricia Ann CARBONE, Appellee.
Supreme Court of Pennsylvania.
August 15, 1990.


*227 ORDER OF COURT
PER CURIAM.
The Applications for reargument, reconsideration and stays are denied and the mandate of this Court's opinion entered May 10, 1990, 524 Pa. 551, 574 A.2d 584, is amended to read: Accordingly, we reverse the order of the Superior Court, reinstate the judgment of sentence entered by the Court of Common Pleas of Somerset County and remand to Superior Court for disposition of the remaining issues not disposed of by the Superior Court.